Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim 9, line 5 has mark-up of “case” that deleted in the previous claim set.
Claim 11 has mark-up which was added in the previous claim set.
Claim 14 is should have a claim status indicator of “Currently Amended.”

Response to Arguments
The declaration under 37 CFR 1.132 filed 7/30/22 cannot be considered.  It will be self-apparent if the Applicant views the 94 page declaration in the file wrapper.
Applicant states that the changes in the remarks of 7/30/22(pages 6-7) have made throughout the claim set.  While some the changes have been made, others have not been made.  See the objections and rejections below to see which changes still have to be made. 
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings (and the drawings filed 7/30/22 have app. no. 16/577,886 listed in the header) should be identical to the instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Upon request, the Examiner can provide an example of a comprehensive claim support chart to show where support for all elements and their structural relationships claimed.
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
The Examiner believes the discloses structure for the support for “a first means of obstructing fluid” of claim 9, line 8, is a valve 2800 on the inlet side of the computer 305, for “a second means of obstructing fluid” of claim 9, line 11 is a valve 2800 on the outlet side of the computer 305 (claim 9), for “a means for sealing” of claim 13, line 2 is annular ring 4398 or 4388 and fabric shroud 4399 or 4389, respectively.
But what is precise support for “a first means of sealing” of claim 14, line 3, and “a second means of sealing” of claim 14, line 5?   Is the corresponding structure for the “first means of sealing” is annular seal ring 4398 and annular fabric shroud 4399?  Is the corresponding structure for the “second means of sealing” is annular seal ring 4388 and annular fabric shroud 4389?  If not, can Applicant provide to the Examiner either by citing elements or pictorially as the structure as how each of these functional claimed elements is supported by the disclosure of the instant application.  If the claimed element is “means for” interpreted under 35 USC 112(f), can Applicant provide the disclosed structure, material, or acts for the means plus function recitation.  If the Applicant provides the mapping for these claimed elements, the Examiner can understand whether the claim language is supported by the originally priority filed application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
All of the “means for” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5625 (fig. 56) is not defined in the specification (the Examiner believes this should be corrected to element 307 (rail).
The drawings are objected to because:
a.	the Examiner does believe element labeled as 2166 in amended fig. 58 (element 5930 in original filed fig. 58) is a cartridge.  (the Examiner believes this be corrected to element 307 (rail); and
b. 	despite Applicant’s statement in the remarks, the application no. 16/577,886 in the header of the drawings will cause confusion as to whether the drawings apply to the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to”; and
b.	 the Substitute Specification should be a clean copy and not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “.
Appropriate correction is required.
Claim Objections
Claims 9 and 11-14 are objected to because of the following informalities:  
a.	Claim 9, line 2, “a computer the computer” should be “a computer, the computer”;
b.	Claim 9, lines 17 and 21; Claim 11, lines 2, 3, and 4; and Claim 12, lines 4, 7 (2 places), and 8, “obstructing” should be “obstructing fluid”;
c.	Claim 11, line 4, does “a range” have antecedence in “a range” of either claim 9, lines 9 or 12, both? and
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 13, line 2-4 requires “a means for sealing disposed between the means for releasably affixing and the case . . . forming an interference fit between the means for releasably affixing and the case.”  One structure for supporting the means for sealing is elements 4398, 4399 as shown in fig. 43C, as starting inside of cartridge 2166, extending through the passage 315 of the means for releasably affixing 307, 308, and into the air inlet 310 of the case of the computer 305.  Similarly, another structure for supporting  the means for sealing is elements 4388, 4389 is shown in fig. 43D, as starting at the air outlet 310 of the case of the computer 305, extending through the passage 322 of the means for releasably affixing 307, 308 and into an inside of cartridge 2166.  Neither of figs. 43C or 43D show the means for sealing 4389/4399 or 4388/4398 disposed between the means for releasably affixing 307, 308 and the case of the computer 305.  Therefore, there is no disclose in the originally filed priority application that the means for sealing disposed between the means for releasably affixing and the case; and therefore, cannot form an interference fit between the means for releasably affixing and the case;
b.	Claim 13, lines 2-3 requires “the means for sealing being elastically compressible.”  The term compressible is defined as “capable of being compressed or made more compact.”  The specification at page 15, lines 5-7 discloses
an annular fabric shroud 4399 will axially extend from the annular ring 4398 provided at the junction of air passages and, in response to air flow, shroud 4399 is radially displaced to seal the junction between the components.

If anything, the Examiner believes that the fabric shrouds 4399 and 4389 is expandable and not compressible in response to air flow through passages 4120 and 4125, respectively; and
c.	Claim 14, lines 3-6 requires “a first means for sealing disposed between the airflow inlet passage of the means for holding and the building; and a second means for sealing disposed between the airflow outlet passage of the means for holding and a building housing said apparatus.”  Claim 14 requires the first means for sealing to be disposed between the airflow inlet passage and the building, and the second means for sealing to be disposed between the airflow outlet passage and a building housing the apparatus.  The Examiner understands that the first and second means of sealing prevent leakage out of the airflow inlet passage 4120 and the airflow outlet passage 4125, respectively.  Can Applicant confirm that the corresponding structure of the “first means for sealing” is annular seal ring 4398 and annular fabric shroud 4399 that prevent airflow leakage into the building 6701?   Can Applicant also confirm that the corresponding structure of the “second means for sealing” is annular seal ring 4388 and annular fabric shroud 4389 that prevent airflow leakage into a building 6701 housing said apparatus 1000?   The believes that elements 4398/4399 and 4388/4389 are disposed within air passages 4120 and 4125 respectively, and therefore, cannot be disposed between either of the airflow inlet or outlet passages and the building.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 9, line 4 requires “fluid passage means.”  Since “fluid passage means” lacks being preceded by an article “a”, is the fluid passage means singular or required to have multiple ones of the “fluid passage means”? 
b.	Claim 11, lines 2, 3, 3-4, and 4; and Claim 12, lines 4, 7 (2 places), and 8, “the means for obstructing [fluid]” lacks antecedent basis.  Did Applicant intend the first means for obstructing fluid or the second means for obstructing fluid, or both?
c.	Claim 14, line 4, “the building” lacks antecedent basis; and
d.	Claim 14, line 6 requires “a building.”  Is “building” the same or different from “the building” of line 4?
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  8/8/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835